Congress All Cap Opportunity Fund Congress Mid Cap Growth Fund Supplement dated February 27, 2013 to Prospectus and Summary Prospectus dated October 31, 2012 Effective immediately, the following information replaces the definition of a mid-cap company and of a large-cap company, found under the headingPrincipal Investment Strategies on pages5and 7 of the Prospectus and on page2 of the Summary Prospectus for Congress Mid-Cap Growth Fund: The Fund considers a company to be a mid-cap company if it has a market capitalization, at the time of purchase, between $1billion and $10billion.The Fund may also invest from time to time in equity securities of large-capitalization companies (i.e.,those with capitalizations over $10billion) and equity securities of small-capitalization companies (i.e.,those with capitalizations of less than $1 billion). Please retain this Supplement with the Summary Prospectus and Prospectus. The date of this Supplement is February 27, 2013.
